                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

ELIJAH JONES, JR.                                §

VS.                                              §                CIVIL ACTION NO. 1:13cv174

JOHN B. FOX, ET AL.                              §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Elijah Jones, Jr., an inmate at the Federal Correctional Complex in Beaumont,

Texas, proceeding pro se and in forma pauperis, brought the above-styled lawsuit.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends granting the defendants’ motion to dismiss and dismissing this

action without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the report and recommendation was mailed to plaintiff at the address he

provided to the court. No objections to the Report and Recommendation of United States Magistrate

Judge have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. It is
       ORDERED that the defendants’ motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the magistrate judge’s recommendations.

                                     SIGNED this 8th day of June, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                               2
